Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11284142. Although the claims at issue are not identical, they are not patentably distinct from each other because the features found in the parent patent anticipate the corresponding features in the present application.
Claims 1-4 require the features of “receiving broadcast content transmitted through the broadcast;  receiving broadband content transmitted through the broadband; receiving acquisition information and information indicating an attribute of the broadband content, the acquisition information and the information indicating the attribute of the broadband content being transmitted through the broadcast, the acquisition information being information on acquisition of the broadband content, and the acquisition information being information used to play back the broadband content in cooperation with the broadcast content; and acquiring the broadband content based on the acquisition information and the information indicating the attribute of the broadband content”
US Patent no. 11248142 discloses “receiving first content transmitted; receiving acquisition information transmitted through broadcast, the acquisition information being information on acquisition of second content transmitted, the acquisition information being information used to play back the second content while the second content is synchronized with the first content; acquiring the second content based on the acquisition information; and receiving, through one of the broadcast and broadband, information indicating a delay tolerance in synchronized display of the first content and the second content, wherein the first content and the second content are played back in synchronization when the second content is played back by a time obtained by delaying a display time of the first content by a delay tolerance period determined according to the delay tolerance, and the first content and the second content are not played back in synchronization when the second content is not played back by the time obtained by delaying the display time of the first content by the delay tolerance period.”

Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,911,805. Although the claims at issue are not identical, they are not patentably distinct from each other because the features found in the parent patent anticipate the corresponding features in the present application.
Claims 1-4 require the features of “receiving broadcast content transmitted through the broadcast;  receiving broadband content transmitted through the broadband; receiving acquisition information and information indicating an attribute of the broadband content, the acquisition information and the information indicating the attribute of the broadband content being transmitted through the broadcast, the acquisition information being information on acquisition of the broadband content, and the acquisition information being information used to play back the broadband content in cooperation with the broadcast content; and acquiring the broadband content based on the acquisition information and the information indicating the attribute of the broadband content”
US Patent no. 10911805 discloses “receiving broadcast content transmitted through broadcast; receiving acquisition information transmitted through the broadcast, the acquisition information being information on acquisition of broadband content, the acquisition information being information used to play back the broadband content while the broadband content is synchronized with the broadcast content; and acquiring the broadband content based on the acquisition information, wherein the acquisition information is information indicating timing relating to start of the acquisition of the broadband content in order to synchronously play back the broadband content and the broadcast content, and the acquisition information is information for matching a time difference between a playback timing of the broadcast content and a playback timing of the broadband content to a predetermined time difference in order to play back one piece of content constructed with the broadcast content and the broadband content, and when the broadband content is not played back while synchronized with the broadcast content, the broadband content and the broadcast content are played back without synchronization when a time difference between playback timing of the broadband content and playback timing of the broadcast content is within a predetermined permissible range.”


Claims 1-4 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13 and 15 of U.S. Patent No. 10,277,931. Although the claims at issue are not identical, they are not patentably distinct from each other because the features found in the parent patent anticipate the corresponding features in the present application.
Claims 1-4 require the features of “receiving broadcast content transmitted through the broadcast;  receiving broadband content transmitted through the broadband; receiving acquisition information and information indicating an attribute of the broadband content, the acquisition information and the information indicating the attribute of the broadband content being transmitted through the broadcast, the acquisition information being information on acquisition of the broadband content, and the acquisition information being information used to play back the broadband content in cooperation with the broadcast content; and acquiring the broadband content based on the acquisition information and the information indicating the attribute of the broadband content”
Claim 1 of US Patent 10277931 discloses “receiving broadcast content transmitted through broadcast; receiving broadband content transmitted through broadband; receiving acquisition information transmitted through the broadcast, the acquisition information being information on acquisition of the broadband content, the acquisition information being information used to play back the broadband content while the broadband content is synchronized with the broadcast content; and acquiring the broadband content based on the acquisition information, wherein when the broadband content is not played back while synchronized with the broadcast content, (1) the broadband content and the broadcast content are played back without synchronization when a time difference between playback timing of the broadband content and playback timing of the broadcast content is within a predetermined permissible range, and (2) only the broadcast content in the broadcast content and the broadband content is played back when the time difference is outside the predetermined permissible range.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitahara et al. (WO 2013/099101), hereinafter Kitahara, in view of Laurent et al. (US 2012/0230389). Kitahara et al. (US 2014/0344884) is cited and relied upon as the English translation.

Regarding claims 1-4, Kitahara discloses a reception/transmission device and method in a broadcast and broadband cooperation service, the reception/transmission method/device comprising: 
A broadcast receiver or a broadcast transmitter transmitting or receiving broadcast content transmitted through the broadcast (See [0034] [0040] [0093-0094]); 
A broadband receiver or broadband transmitted transmitting or receiving broadband content transmitted through the broadband (See [0033-0035] and Fig 1); 
receiving acquisition information of the broadband content, the acquisition information being transmitted through the broadcast (See [0094] indication for location of application is URL acquired through the broadcast AIT section), 
the acquisition information being information on acquisition of the broadband content, and the acquisition information being information used to play back the broadband content in cooperation with the broadcast content; and acquiring the broadband content based on the acquisition information (See [0087] receiver transmits download request for an application based on the AIT delivered with the AV broadcast content.  See [0111] AIT indication location of application. See [0112-0119] application content displaying in cooperation with the progress of the program reads on synchronization/cooperation). 
Kitahara does not explicitly disclose receiving acquisition information and information indicating an attribute of the broadband content, the acquisition information and the information indicating the attribute of the broadband content being transmitted through the broadcast, 
the acquisition information being information on acquisition of the broadband content, and the acquisition information being information used to play back the broadband content in cooperation with the broadcast content; and 
acquiring the broadband content based on the acquisition information and the information indicating the attribute of the broadband content. 
Laurent discloses that it was known to use timing information received through one of the broadcast and broadband, information indicating a delay tolerance in synchronized display of the first content and second content, to acquire the broadband content (See [0050] comparing broadcast timestamps to PCR.  See [0052] comparing broadband timestamp to PCR, i.e., time difference to PCR and corresponding timestamps indicate an attribute of delay tolerance for synchronized display of broadband and broadcast content.  See [0058] exchanging information about the currently rendered program the current part of the decoded main component must be know to required a secondary component of the presentation. Requesting second personalized component from a secondary decoder by providing a PCR value for the rendering.).
Prior to the effective filing date of the invention it would have been obvious to one ordinary skill in the art to modify the known system of Kitahara with the known methods of Laurent predictably resulting in disclose receiving acquisition information and information indicating an attribute of the broadband content, the acquisition information and the information indicating the attribute of the broadband content being transmitted through the broadcast, the acquisition information being information on acquisition of the broadband content, and the acquisition information being information used to play back the broadband content in cooperation with the broadcast content; and acquiring the broadband content based on the acquisition information and the information indicating the attribute of the broadband content by applying the court recognized rational of applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  The modification would have the benefit of ensuring a synchronization of broadband and broadcast content is timely by detecting incoming frames of data as suggested by Laurent.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO ALCON whose telephone number is (571)270-5668. The examiner can normally be reached Monday-Friday, 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO . ALCON
Examiner
Art Unit 2425



/FERNANDO ALCON/             Primary Examiner, Art Unit 2425